DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed March 14, 2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-2, 6-10, 13-16, and 20 have been amended. Claims 1-20 remain pending in the application and are provided to be examined upon their merits. 
Due to the Applicant’s amendments to claims 1, 8, and 15, the rejections under 35 U.S.C. 101 as previously set forth in the Non-Final Correspondence mailed September 28, 2021 and applied to the previous version of the claims are being withdrawn with regard to the currently pending claims by the Office.
    
        
            
                                
            
        
    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
    
        
            
                                
            
        
    

Prior Art: Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 10,929,936 B1 to Duranske; Benjamin Tyson, (hereinafter "DURANSKE") in view of U.S. Patent Application Publication No. US 2020/0143337 A1 of Conroy; Larry Matthew et al., (hereinafter "CONROY") in further view of U.S. Patent Application Publication No. US 2020/0286170 A1 of Kramer; Jeffrey A. et al., (hereinafter "KRAMER"). 
    
        
            
                                
            
        
    

Claim 1, EXAMINER's Analysis: Claim 1 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 1 is an independent claim. The combined disclosures and teachings of DURANSKE and CONROY and KRAMER taken together render obvious the claimed subject matter of claim 1 as follows and as explained below.
Regarding and as per CLAIM 1, a computer-implemented method, comprising: Reference (DURANSKE: discloses "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12) 
• 1 ¶ 2 • determining, by an off-chain computer, a starting moment to start a smart contract in the off-chain computer, wherein the smart contract is executable to initiate a combination of first anti-money laundering (AML) risk information provided by a first institution and second AML risk information provided by a second institution; Reference (DURANSKE: doesn't expressly and explicitly recite determining --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "smart contracts include computer program instructions that are executed based on events[; f]or example, the event may include a document submission, a payment, a set date and time, any other suitable event, or any combination thereof[; i]n a further example, a smart contract may include terms, agreed-upon conditions, or other information for rendering services, transferring assets, recording transactions or other activities[; a] smart contract may be self-executing (e.g., based on an external trigger), at a faster speed than manual processes, with less error than manual processes, and may occur at a cost savings[; a] smart contract may be distributed such that every node on the network includes a copy of the smart contract" par. [0187]), [See Remarks Below]; (DURANSKE: doesn't expressly and explicitly recite , by an off-chain computer --- however KRAMER: clearly discloses, teaches, and/or suggests the feature -- "[s]ettlement process 250 starts in a "[b]egin Settlement" block 252 and proceeds immediately to a "[c]ontact VU" block 254[; d]uring block 254, VU1 and VU2 craft a nonce off-chain with each other, in which the VUs agree on an unused nonce and reveal their respective public keys between themselves[; a]n "off-chain" message is a communication that is not part of a typical blockchain process[; d]uring processing associated with a "[g]enerate Transaction" block 256, VU1 and VU2 each prepare a transaction by including in a their respective transaction messages, the amount of the funds to be transferred, VU1's public key, VU2's public key and the nonce that was agreed upon during processing associated with block 254" par. [0041]), [See Remarks Below]; (DURANSKE: discloses "the velocity of money received by an entity may be relative to a period of time" col. 4 ln. 19 - col. 4 ln. 33 or "an evaluation of the chargeback may be relative to a period of time" col. 4 ln. 34 - col. 4 ln. 50 where "the period of time may be one or more of one day, multiple days, one week, multiple weeks, one month, multiple months, one year, multiple year, and/or other periods of time" col. 4 ln. 33 - col. 4 ln. 50); (DURANSKE: doesn't expressly and explicitly recite moment to start a smart contract --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph and "[n]odes 310-312 may host the one or more smart contracts[; e]xecution of the smart contracts may create an immutable record of the transaction[; f]or example, nodes 310-312 may execute the one or more smart contracts in an isolated computing environment, such as an isolated execution environment (e.g., a trusted execution environment (TEE)), and record the transaction as an encrypted entry in the record (e.g., as part of a block of the blockchain)" par. [0066] or "node(s) 2232 executing smart contract(s) 2242 in an isolated computing environment (e.g., isolated container 2240) such as a trusted execution environment (TEE)" par. [0147] or "the isolated computing environment comprises a trusted execution environment" Claims 3, 13, 23), [See Remarks Below]; (DURANSKE: doesn't expressly and explicitly recite in the off-chain computer --- however KRAMER: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (DURANSKE: doesn't expressly and explicitly recite the smart contract is executable --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (DURANSKE: discloses "to facilitate automated validation of anti-money laundering alerts, the system comprising: one or more hardware processors configured by machine-readable instructions to: obtain, by an alert component, alert information, the alert information including alerts indicating monetary transaction flow patterns suspected as money laundering and entities involved in monetary transactions that contribute to the monetary transaction flow patterns, the alert information including a first alert, the first alert indicating a first monetary transaction flow pattern suspected as money laundering and a first entity involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern" Claim 1 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1); 
With respect to above-noted claimed elements [1] "determining" and [3] "moment to start a smart contract" and [4]-"wherein the smart contract is executable" which are disclosed by CONROY: the teachings and/or suggestions within the disclosure of DURANSKE thus far relied upon omits to include within its writings the reciting explicitly and expressly of [1] "determining" and [3] "moment to start a smart contract" and [4]-"wherein the smart contract is executable" as presented within the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of CONROY which sufficiently teaches the features appurtenant to the claimed invention as pointed out above with reference(s) to exemplary disclosures within CONROY that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DURANSKE by adding or substituting the features [1] "determining" and [3] "moment to start a smart contract" and [4]-"wherein the smart contract is executable" as taught and/or suggested by CONROY, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DURANSKE with these aforementioned teachings of [1] "determining" and [3] "moment to start a smart contract" and [4]-"wherein the smart contract is executable" CONROY: par. [0001]). 
With respect to above-noted claimed element [2] "an off-chain computer" which is disclosed by KRAMER: the teachings and/or suggestions within the disclosures of DURANSKE and CONROY thus far relied upon omit to record within the authors' writings an explicit and express recitation of [2] "an off-chain computer" as required by the instant claim. Nonetheless, herein relied upon are portions of the disclosure of KRAMER which sufficiently teaches the feature applicable to the claimed invention as commented about above with quotation(s) of exemplary disclosures within KRAMER that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of DURANSKE and CONROY by adding or substituting the feature [2] "an off-chain computer" as taught and/or suggested by KRAMER, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DURANSKE and CONROY with these above-described teachings of [2] "an off-chain computer" sufficiently taught, suggested, and/or disclosed in KRAMER because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "subject matter relat[ing] generally to a financial platform and, more specifically, to a system that provides rapid exchange of currency between parties in a manner that minimizes risk and provides confidentiality". (KRAMER: par. [0001]). 
• 1 ¶ 3 • in response to determining that a current moment reaches the starting moment, obtaining, from an external server at a trusted execution environment (TEE) deployed on the off-chain computer, a trigger instruction; Reference (DURANSKE: doesn't expressly and explicitly recite in response to --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "smart contracts include computer program instructions that are executed based on events[; f]or example, the event may include a document submission, a payment, a set date and time, any other suitable event, or any combination thereof[; i]n a further example, a smart contract may include terms, agreed-upon conditions, or other information for rendering services, transferring assets, recording transactions or other activities[; a] smart contract may be self-executing (e.g., based on an external trigger), at a faster speed than manual processes, with less error than manual processes, and may occur at a cost savings[; a] smart contract may be distributed such that every node on the network includes a copy of the smart contract" par. [0187]), [See Remarks Below]; (DURANSKE: discloses "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1); (DURANSKE: doesn't expressly and explicitly recite a current moment reaches --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (DURANSKE: discloses "the velocity of money received by an entity may be relative to a period of time" col. 4 ln. 19 - col. 4 ln. 33 or "an evaluation of the chargeback may be relative to a period of time" col. 4 ln. 34 - col. 4 ln. 50 where "the period of time may be one or more of one day, multiple days, one week, multiple weeks, one month, multiple months, one year, multiple year, and/or other periods of time" col. 4 ln. 33 - col. 4 ln. 50); (DURANSKE: doesn't expressly and explicitly recite moment --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (DURANSKE: discloses "obtain, by an alert component, alert information, the alert information including alerts indicating monetary transaction flow patterns suspected as money laundering and entities involved in monetary transactions that contribute to the monetary transaction flow patterns, the alert information including a first alert, the first alert indicating a first monetary transaction flow pattern suspected as money laundering and a first entity involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern" Claim 1); (DURANSKE: doesn't expressly and explicitly recite at a trusted execution environment (TEE) deployed --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "[n]odes 310-312 may host the one or more smart contracts[; e]xecution of the smart contracts may create an immutable record of the transaction[; f]or example, nodes 310-312 may execute the one or more smart contracts in an isolated computing environment, such as an isolated execution environment (e.g., a trusted execution environment (TEE)), and record the transaction as an encrypted entry in the record (e.g., as part of a block of the blockchain)" par. [0066] or "node(s) 2232 executing smart contract(s) 2242 in an isolated computing environment (e.g., isolated container 2240) such as a trusted execution environment (TEE)" par. [0147] or "the isolated computing environment comprises a trusted execution environment" Claims 3, 13, 23), [See Remarks Below]; (DURANSKE: doesn't expressly and explicitly recite on the off-chain computer --- however KRAMER: clearly discloses, teaches, and/or suggests the feature -- "[s]ettlement process 250 starts in a "[b]egin Settlement" block 252 and proceeds immediately to a "[c]ontact VU" block 254[; d]uring block 254, VU1 and VU2 craft a nonce off-chain with each other, in which the VUs agree on an unused nonce and reveal their respective public keys between themselves[; a]n "off-chain" message is a communication that is not part of a typical blockchain process[; d]uring processing associated with a "[g]enerate Transaction" block 256, VU1 and VU2 each prepare a transaction by including in a their respective transaction messages, the amount of the funds to be transferred, VU1's public key, VU2's public key and the nonce that was agreed upon during processing associated with block 254" par. [0041]); (DURANSKE: discloses as described previously in this paragraph) 
With respect to above-noted claimed elements [1] "in response to" and [2] "a current moment reaches the starting moment," and [3] "a trusted execution environment (TEE) deployed" which are disclosed by CONROY: the teachings and/or suggestions within the disclosures of DURANSKE and KRAMER thus far relied upon do not record within the authors' descriptions an explicit and express recital of [1] "in response to" and [2] "a current moment reaches the starting moment," and [3] "a trusted execution environment (TEE) deployed" as recited in the instant claim. Significant to these features in the context of the claimed invention, DURANSKE and KRAMER do teach and/or suggest "one or more processing devices may include one or more devices configured through hardware, firmware, and/or software to be specifically designed for execution of one or more of the operations of method 200". (DURANSKE: col. 20 ln. 33 - col. 20 ln. 45). Nevertheless, herein relied upon are portions of the disclosure of CONROY which clearly sufficiently teaches the features applicable to the claimed invention as commented about above with reference(s) to exemplary disclosures within CONROY that teach and/or suggest the claimed features. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of DURANSKE and KRAMER by adding or substituting the features [1] "in response to" and [2] "a current moment reaches the starting moment," and [3] "a trusted execution environment (TEE) deployed" as taught and/or suggested by CONROY, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of these known features clearly taught, suggested, and/or disclosed by the herein relied upon portions of CONROY into the teachings and/or suggestions within the disclosures of DURANSKE and KRAMER as herein relied upon by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were plainly reckonable to that ordinarily skilled one person in the art at that time, as suggested by DURANSKE and KRAMER by the teaching of "one or more processing devices may include one or more devices configured through hardware, firmware, and/or software to be specifically designed for execution of one or more of the operations of method 200". (DURANSKE: col. 20 ln. 33 - col. 20 ln. 45). Moreover to the aforestated rational reasoning, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DURANSKE and KRAMER with these aforementioned teachings of [1] "in response to" and [2] "a current moment reaches the starting moment," and [3] "a trusted execution environment (TEE) deployed" clearly sufficiently taught, suggested, and/or disclosed in CONROY because that one artisan of skill having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a CONROY: par. [0001]). 
• 1 ¶ 4 • in response to obtaining the trigger instruction : Reference (DURANSKE: discloses "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1 and "obtain, by an alert component, alert information, the alert information including alerts indicating monetary transaction flow patterns suspected as money laundering and entities involved in monetary transactions that contribute to the monetary transaction flow patterns, the alert information including a first alert, the first alert indicating a first monetary transaction flow pattern suspected as money laundering and a first entity involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern" Claim 1) 
• 1 ¶ 5 • receiving, at the TEE, the first AML risk information from the first institution and receiving, at the TEE, the second AML risk information from the second institution, wherein the first institution and the second institution are on-chain institutions; and Reference (DURANSKE: discloses "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1); (DURANSKE: doesn't expressly and explicitly recite , at the TEE --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "[n]odes 310-312 may host the one or more smart contracts[; e]xecution of the smart contracts may create an immutable record of the transaction[; f]or example, nodes 310-312 may execute the one or more smart contracts in an isolated computing environment, such as an isolated execution environment (e.g., a trusted execution environment (TEE)), and record the transaction as an encrypted entry in the record (e.g., as part of a block of the blockchain)" par. [0066] or "node(s) 2232 executing smart contract(s) 2242 in an isolated computing environment (e.g., isolated container 2240) such as a trusted execution environment (TEE)" par. [0147] or "the isolated computing environment comprises a trusted execution environment" Claims 3, 13, 23); (DURANSKE: discloses as described previously in this paragraph); (DURANSKE: doesn't expressly and explicitly recite , at the TEE --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- as described previously in this paragraph); (DURANSKE: discloses as described previously in this paragraph); (DURANSKE: doesn't expressly and explicitly recite are on-chain institutions; and --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "[m]embers, also referred to herein as member network entities, include entities that submit transactions through the protocol entity[; i]n some embodiments, members pay value tokens to use or otherwise have access to the blockchain system[; i]n some circumstances, members may also be nodes[; i]n some embodiments, members may have private conversations through the blockchain system between themselves (e.g., unknown to the protocol entity or nodes) that are not made part of the immutable record (e.g., held by nodes)[; m]embers may be associated with, for example, institutions, individuals, or both" par. [0044] and "a block diagram of a generalized, high level, illustrative blockchain system 100 for providing ledger, registry, and exchange functionality, in accordance with some embodiments of the present disclosure[; s]ystem 100 and any of the various other embodiments of blockchain systems presented herein may be used to implement the functionalities, processes, and features described herein[; s]ystem 100 includes protocol entity 102, one or more nodes 104, and one or more members 106[; i]n some embodiments, system 100 implements a blockchain system, configured to store an immutable record among nodes 104[; m]embers 106 may be associated with individuals, institutions, or both such as, for example, investors, banks, credit unions, investment funds, any other suitable entities, or any suitable combination thereof[; i]n some embodiments, member(s) 106 may initiate or request transactions from protocol entity 102, which may in turn generate a smart contract to be executed by node(s) 104[; i]n some embodiments, member(s) 106 may alert protocol entity 102 of a transaction, and protocol entity 102 may in turn generate a smart contract to be executed by node(s) 104[; i]n some embodiments, node(s) 104 store a record of, and confirm, the transactions[; f]or example, node(s) 104 may store an immutable record in the form of a blockchain[; i]n a further example, node(s) 104 may confirm a record of transactions stored in the blockchain to provide confidence." par. [0049] and "illustrative blockchain system 200 having a plurality of nodes 210, 211, 212, and 213 and a plurality of members 220, 221, 222, and 223, in accordance with some embodiments of the present disclosure[; u]ser(s) 230 and provider(s) 240 may also interact with system 200[; i]n some embodiments, system 200 implements a blockchain system configured to store an immutable record among nodes 210-213[; m]embers 220-223 may be associated with individuals, institutions, or both such as, for example, investors, banks, market makers, credit unions, investment funds, any other suitable entities, or any suitable combination thereof[; a]ny of members 220-223 may initiate or request transactions from protocol entity 202, which is configured to generate smart contracts to be executed by any or all of nodes 210-213[; f]or example, in some embodiments, each smart contract is executed by each node (e.g., all nodes endorse transactions before each new block is included the blockchain)" par. [0054]), [See Remarks Below] 
With respect to above-noted claimed element "on-chain institutions" which is disclosed by CONROY: the teachings and/or suggestions within the disclosures of DURANSKE and KRAMER thus far relied upon fail to mention within the authors' explanations an explicit and express recitation of on-chain institutions as recited in the claim under examination. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of CONROY which sufficiently teaches the feature appurtenant to the claimed invention as pointed out above with reference(s) to exemplary disclosures within CONROY that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of DURANSKE and KRAMER by adding or substituting the feature on-chain institutions as taught and/or suggested by CONROY, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily discernable to that ordinarily skilled one person in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DURANSKE and KRAMER with these previously described teachings of "on-chain institutions" sufficiently taught, suggested, and/or disclosed in CONROY because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a CONROY: par. [0001]). 
• 1 ¶ 6 • performing, at the TEE, the combination of the first AML risk information and the second AML risk information to obtain third AML risk information, wherein the first AML risk information and the second AML risk information correspond to a same user identifier; and Reference (DURANSKE: discloses "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1); (DURANSKE: doesn't expressly and explicitly recite , at the TEE --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "[n]odes 310-312 may host the one or more smart contracts[; e]xecution of the smart contracts may create an immutable record of the transaction[; f]or example, nodes 310-312 may execute the one or more smart contracts in an isolated computing environment, such as an isolated execution environment (e.g., a trusted execution environment (TEE)), and record the transaction as an encrypted entry in the record (e.g., as part of a block of the blockchain)" par. [0066] or "node(s) 2232 executing smart contract(s) 2242 in an isolated computing environment (e.g., isolated container 2240) such as a trusted execution environment (TEE)" par. [0147] or "the isolated computing environment comprises a trusted execution environment" Claims 3, 13, 23); (DURANSKE: discloses as described previously in this paragraph and "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12) 
• 1 ¶ 7 • sending, from the TEE to the first institution, the third AML risk information. Reference (DURANSKE: doesn't expressly and explicitly recite sending, from the TEE --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "all necessary transaction data to satisfy any relevant compliance requirements, regulatory requirements, or both for a transaction may be stored on the blockchain" par. [0066] where "blockchain system comprises a plurality of nodes of which the node is one, each of the plurality of nodes comprising respective node computing equipment comprising node storage equipment[; e]ach of the plurality of nodes further comprises respective node communications equipment[; t]he blockchain system further comprises a plurality of member network entities, each of the plurality of members comprising respective member computing equipment[; t]he blockchain system further comprises a protocol entity comprising protocol entity computing equipment[; t]he blockchain system further comprises a computer network coupling the nodes, the member network entities, and the protocol entity, wherein each respective node storage equipment of the plurality of nodes together are configured to maintain an immutable record as a blockchain" par. [0006], [See Remarks Below] and "[n]odes 310-312 may host the one or more smart contracts[; e]xecution of the smart contracts may create an immutable record of the transaction[; f]or example, nodes 310-312 may execute the one or more smart contracts in an isolated computing environment, such as an isolated execution environment (e.g., a trusted execution environment (TEE)), and record the transaction as an encrypted entry in the record (e.g., as part of a block of the blockchain)" par. [0066] or "node(s) 2232 executing smart contract(s) 2242 in an isolated computing environment (e.g., isolated container 2240) such as a trusted execution environment (TEE)" par. [0147] or "the isolated computing environment comprises a trusted execution environment" Claims 3, 13, 23); (DURANSKE: discloses "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1) 
With respect to above-noted claimed element "sending from the TEE to the first institution," which is disclosed by CONROY: the teachings and/or suggestions within the disclosures of DURANSKE and KRAMER thus far relied upon do not include within the authors' writings an explicit and express recitation of sending from the TEE to the first institution, as presented within the claim being considered. Pertinent to this feature in the context of the claimed invention, DURANSKE and KRAMER do DURANSKE: col. 17 ln. 62 - col. 18 ln. 3). Nevertheless, herein relied upon are portions of the disclosure of CONROY which clearly sufficiently teaches the feature apposite to the claimed invention as annotated above with citation(s) to exemplary disclosures within CONROY that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the combined and herein relied upon teachings of DURANSKE and KRAMER by adding or substituting the feature sending from the TEE to the first institution, as taught and/or suggested by CONROY, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature clearly taught, suggested, and/or disclosed by the herein relied upon portions of CONROY into the teachings and/or suggestions within the disclosures of DURANSKE and KRAMER as herein relied upon by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were simply foreseeable to that ordinarily skilled one person in the art at that time, as suggested by DURANSKE and KRAMER by the teaching of "if the weighted risk score for evaluating a monetary transaction flow pattern indicated in a given alert meets and/or exceeds a threshold value, the suspicions of the alert may be validated[; t]his validation may be communicated to an authority and/or other entity so that appropriate further steps may be conducted by the proper authority or entity" (DURANSKE: col. 17 ln. 62 - col. 18 ln. 3). Moreover to the aforestated rational thinking, at the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DURANSKE and KRAMER with these aforementioned teachings of "sending from the TEE to the first institution," clearly sufficiently taught, suggested, and/or disclosed in CONROY because that one skilled artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a computer network-based platform having data security features for processing transactions". (CONROY: par. [0001]). 
    
        
            
                                
            
        
    

Claim 2, EXAMINER's Analysis: Claim 2 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 2 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, the combined disclosures and teachings of DURANSKE and CONROY taken together render obvious the claimed subject matter of claim 2 as follows and as explained below.
Regarding and as per CLAIM 2, the computer-implemented method of claim 1, wherein the trigger instruction is obtained based on a timed triggering rule comprising the starting moment to combine the first AML risk information and the second AML risk information. Reference (DURANSKE: discloses "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12 and "obtain, by an alert component, alert information, the alert information including alerts indicating monetary transaction flow patterns suspected as money laundering and entities involved in monetary transactions that contribute to the monetary transaction flow patterns, the alert information including a first alert, the first alert indicating a first monetary transaction flow pattern suspected as money laundering and a first entity involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern" Claim 1 and "the velocity of money received by an entity may be relative to a period of time" col. 4 ln. 19 - col. 4 ln. 33 or "an evaluation of the chargeback may be relative to a period of time" col. 4 ln. 34 - col. 4 ln. 50 where "the period of time may be one or more of one day, multiple days, one week, multiple weeks, one month, multiple months, one year, multiple year, and/or other periods of time" col. 4 ln. 33 - col. 4 ln. 50); (DURANSKE: doesn't expressly and explicitly recite the starting moment --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "smart contracts include computer program instructions that are executed based on events[; f]or example, the event may include a document submission, a payment, a set date and time, any other suitable event, or any combination thereof[; i]n a further example, a smart contract may include terms, agreed-upon conditions, or other information for rendering services, transferring assets, recording transactions or other activities[; a] smart contract may be self-executing (e.g., based on an external trigger), at a faster speed than manual processes, with less error than manual processes, and may occur at a cost savings[; a] smart contract may be distributed such that every node on the network includes a copy of the smart contract" par. [0187]), [See Remarks Below]; (DURANSKE: discloses "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1) 
With respect to above-noted claimed element "the starting moment" which is disclosed by CONROY: the teachings and/or suggestions within the disclosure of DURANSKE thus far relied upon fails to record within its explanations an explicit and express recitation of the starting moment as presented within the claim being considered. Nevertheless, herein relied upon are portions of the disclosure of CONROY which sufficiently teaches the feature appurtenant to the claimed invention as pointed out above with reference(s) to exemplary disclosures within CONROY that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DURANSKE by adding or substituting the feature the starting moment as taught and/or suggested by CONROY, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were CONROY: par. [0001]). 
    
        
            
                                
            
        
    

Claim 3, EXAMINER's Analysis: Claim 3 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 3 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, DURANSKE discloses the claimed subject matter of claim 3 as follows and as explained below.
Regarding and as per CLAIM 3, the computer-implemented method of claim 1, wherein combining the first AML risk information and the second AML risk information comprises: Reference (DURANSKE: discloses "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1) 
• 3 ¶ 2 • obtaining a first user identifier corresponding to the first AML risk information; Reference (DURANSKE: discloses "alert component 110 may be configured to obtain alert information including one or more of a first alert indicating a first monetary transaction flow pattern suspected as money laundering, identification of a first entity and/or other entities involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern, and/or other information" col. 3 ln. 47 - col. 3 ln. 53 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1) 
• 3 ¶ 3 • obtaining a second user identifier corresponding to the second AML risk information; Reference (DURANSKE: discloses "alert component 110 may be configured to obtain alert information including one or more of a first alert indicating a first monetary transaction flow pattern suspected as money laundering, identification of a first entity and/or other entities involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern, and/or other information" col. 3 ln. 47 - col. 3 ln. 53 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1) 
• 3 ¶ 4 • in response to determining that the first user identifier and the second user identifier are same, combining the first AML risk information and the second AML risk information; and Reference (DURANSKE: discloses "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1 and "alert component 110 may be configured to obtain alert information including one or more of a first alert indicating a first monetary transaction flow pattern suspected as money laundering, identification of a first entity and/or other entities involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern, and/or other information" col. 3 ln. 47 - col. 3 ln. 53) 
• 3 ¶ 5 • storing the third AML risk information. Reference (DURANSKE: discloses "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1) 
    
        
            
                                
            
        
    

Claim 4, EXAMINER's Analysis: Claim 4 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 4 is a dependent claim that directly depends upon parent claim 3, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 3 and 1, DURANSKE discloses the claimed subject matter of claim 4 as follows and as explained below.
Regarding and as per CLAIM 4, the computer-implemented method of claim 3, wherein the first AML risk information comprises a first risk label, and the second AML risk information comprises a second risk label, and wherein combining the first AML risk information and the second AML risk information comprises: Reference (DURANSKE: discloses "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1) 
• 4 ¶ 2 • combining the first risk label and the second risk label to obtain a third risk label. Reference (DURANSKE: discloses "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1) 
    
        
            
                                
            
        
    

Claim 5, EXAMINER's Analysis: Claim 5 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 5 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, DURANSKE and CONROY disclose and render obvious as previously combined the claimed subject matter of claim 5 as follows and as explained below.
Regarding and as per CLAIM 5, the computer-implemented method of claim 1, comprising: Reference (DURANSKE: discloses "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12) 
• 5 ¶ 2 • receiving, from the first institution at the TEE, a first sharing request, wherein the first sharing request comprises a first user identifier of a first user; Reference (DURANSKE: discloses "[p]attern type component 112 may be configured to identify pattern types of the monetary transaction flow patterns indicated in the alerts[; t]he pattern types may refer to techniques in which entities may act to conceal the source of illegally gotten money[; t]he pattern types may be determined based on the alert information and/or other information[; b]y way of non-limiting illustration, the pattern types may be determined based on matching the monetary transactions that contribute to the monetary transaction flow patterns to the type of transactions associated with individual pattern types[; i]n some implementations, the alert information may indicate the pattern types, e.g., the pattern types may be indicated in the received AML alerts" col. 3 ln. 54 - col. 3 ln. 67 where "the pattern types may include one or more of a many-to-one type, a receiving velocity type, a low chargeback type, a sales volume mismatch type, and/or other types" col. 4 lns. 1-4 where "many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary[; f]or example, multiple common points of origin may be sending money to a common beneficiary[; t]he multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary[; t]he common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin" col. 4 ln. 5 - col. 4 ln. 18 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1); (DURANSKE: doesn't expressly and explicitly recite at the TEE --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "[n]odes 310-312 may host the one or more smart contracts[; e]xecution of the smart contracts may create an immutable record of the transaction[; f]or example, nodes 310-312 may execute the one or more smart contracts in an isolated computing environment, such as an isolated execution environment (e.g., a trusted execution environment (TEE)), and record the transaction as an encrypted entry in the record (e.g., as part of a block of the blockchain)" par. [0066] or "node(s) 2232 executing smart contract(s) 2242 in an isolated computing environment (e.g., isolated container 2240) such as a trusted execution environment (TEE)" par. [0147] or "the isolated computing environment comprises a trusted execution environment" Claims 3, 13, 23), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DURANSKE: discloses as described previously in this paragraph and "alert component 110 may be configured to obtain alert information including one or more of a first alert indicating a first monetary transaction flow pattern suspected as money laundering, identification of a first entity and/or other entities involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern, and/or other information" col. 3 ln. 47 - col. 3 ln. 53) 
• 5 ¶ 3 • receiving, from the second institution at the TEE, a second sharing request, wherein the second sharing request comprises a second user identifier of a second user; Reference (DURANSKE: discloses "[p]attern type component 112 may be configured to identify pattern types of the monetary transaction flow patterns indicated in the alerts[; t]he pattern types may refer to techniques in which entities may act to conceal the source of illegally gotten money[; t]he pattern types may be determined based on the alert information and/or other information[; b]y way of non-limiting illustration, the pattern types may be determined based on matching the monetary transactions that contribute to the monetary transaction flow patterns to the type of transactions associated with individual pattern types[; i]n some implementations, the alert information may indicate the pattern types, e.g., the pattern types may be indicated in the received AML alerts" col. 3 ln. 54 - col. 3 ln. 67 where "the pattern types may include one or more of a many-to-one type, a receiving velocity type, a low chargeback type, a sales volume mismatch type, and/or other types" col. 4 lns. 1-4 where "many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary[; f]or example, multiple common points of origin may be sending money to a common beneficiary[; t]he multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary[; t]he common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin" col. 4 ln. 5 - col. 4 ln. 18 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1); (DURANSKE: doesn't expressly and explicitly recite at the TEE --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "[n]odes 310-312 may host the one or more smart contracts[; e]xecution of the smart contracts may create an immutable record of the transaction[; f]or example, nodes 310-312 may execute the one or more smart contracts in an isolated computing environment, such as an isolated execution environment (e.g., a trusted execution environment (TEE)), and record the transaction as an encrypted entry in the record (e.g., as part of a block of the blockchain)" par. [0066] or "node(s) 2232 executing smart contract(s) 2242 in an isolated computing environment (e.g., isolated container 2240) such as a trusted execution environment (TEE)" par. [0147] or "the isolated computing environment comprises a trusted execution environment" Claims 3, 13, 23), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DURANSKE: discloses as described previously in this paragraph and "alert component 110 may be configured to obtain alert information including one or more of a first alert indicating a first monetary transaction flow pattern suspected as money laundering, identification of a first entity and/or other entities involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern, and/or other information" col. 3 ln. 47 - col. 3 ln. 53) 
• 5 ¶ 4 • comparing, at the TEE, the first user identifier of the first user with the second user identifier of the second user; and Reference (DURANSKE: discloses "[p]attern type component 112 may be configured to identify pattern types of the monetary transaction flow patterns indicated in the alerts[; t]he pattern types may refer to techniques in which entities may act to conceal the source of illegally gotten money[; t]he pattern types may be determined based on the alert information and/or other information[; b]y way of non-limiting illustration, the pattern types may be determined based on matching the monetary transactions that contribute to the monetary transaction flow patterns to the type of transactions associated with individual pattern types[; i]n some implementations, the alert information may indicate the pattern types, e.g., the pattern types may be indicated in the received AML alerts" col. 3 ln. 54 - col. 3 ln. 67 where "the pattern types may include one or more of a many-to-one type, a receiving velocity type, a low chargeback type, a sales volume mismatch type, and/or other types" col. 4 lns. 1-4 where "many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary[; f]or example, multiple common points of origin may be sending money to a common beneficiary[; t]he multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary[; t]he common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin" col. 4 ln. 5 - col. 4 ln. 18); (DURANSKE: doesn't expressly and explicitly recite , at the TEE --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "[n]odes 310-312 may host the one or more smart contracts[; e]xecution of the smart contracts may create an immutable record of the transaction[; f]or example, nodes 310-312 may execute the one or more smart contracts in an isolated computing environment, such as an isolated execution environment (e.g., a trusted execution environment (TEE)), and record the transaction as an encrypted entry in the record (e.g., as part of a block of the blockchain)" par. [0066] or "node(s) 2232 executing smart contract(s) 2242 in an isolated computing environment (e.g., isolated container 2240) such as a trusted execution environment (TEE)" par. [0147] or "the isolated computing environment comprises a trusted execution environment" Claims 3, 13, 23), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DURANSKE: discloses "alert component 110 may be configured to obtain alert information including one or more of a first alert indicating a first monetary transaction flow pattern suspected as money laundering, identification of a first entity and/or other entities involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern, and/or other information" col. 3 ln. 47 - col. 3 ln. 53) 
• 5 ¶ 5 • in response to that the first user identifier matches the second user identifier, sending, to the first institution and the second institution from the TEE, the third AML risk information. Reference (DURANSKE: discloses "[p]attern type component 112 may be configured to identify pattern types of the monetary transaction flow patterns indicated in the alerts[; t]he pattern types may refer to techniques in which entities may act to conceal the source of illegally gotten money[; t]he pattern types may be determined based on the alert information and/or other information[; b]y way of non-limiting illustration, the pattern types may be determined based on matching the monetary transactions that contribute to the monetary transaction flow patterns to the type of transactions associated with individual pattern types[; i]n some implementations, the alert information may indicate the pattern types, e.g., the pattern types may be indicated in the received AML alerts" col. 3 ln. 54 - col. 3 ln. 67 where "the pattern types may include one or more of a many-to-one type, a receiving velocity type, a low chargeback type, a sales volume mismatch type, and/or other types" col. 4 lns. 1-4 where "many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary[; f]or example, multiple common points of origin may be sending money to a common beneficiary[; t]he multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary[; t]he common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin" col. 4 ln. 5 - col. 4 ln. 18 and "alert component 110 may be configured to obtain alert information including one or more of a first alert indicating a first monetary transaction flow pattern suspected as money laundering, identification of a first entity and/or other entities involved in one or more monetary transactions that contribute to the first monetary transaction flow pattern, and/or other information" col. 3 ln. 47 - col. 3 ln. 53); (DURANSKE: doesn't expressly and explicitly recite , sending --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "all necessary transaction data to satisfy any relevant compliance requirements, regulatory requirements, or both for a transaction may be stored on the blockchain" par. [0066] where "blockchain system comprises a plurality of nodes of which the node is one, each of the plurality of nodes comprising respective node computing equipment comprising node storage equipment[; e]ach of the plurality of nodes further comprises respective node communications equipment[; t]he blockchain system further comprises a plurality of member network entities, each of the plurality of members comprising respective member computing equipment[; t]he blockchain system further comprises a protocol entity comprising protocol entity computing equipment[; t]he blockchain system further comprises a computer network coupling the nodes, the member network entities, and the protocol entity, wherein each respective node storage equipment of the plurality of nodes together are configured to maintain an immutable record as a blockchain" par. [0006]), [See Remarks after Claim 1 Par. 7 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DURANSKE: discloses "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1); (DURANSKE: doesn't expressly and explicitly recite from the TEE --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "[n]odes 310-312 may host the one or more smart contracts[; e]xecution of the smart contracts may create an immutable record of the transaction[; f]or example, nodes 310-312 may execute the one or more smart contracts in an isolated computing environment, such as an isolated execution environment (e.g., a trusted execution environment (TEE)), and record the transaction as an encrypted entry in the record (e.g., as part of a block of the blockchain)" par. [0066] or "node(s) 2232 executing smart contract(s) 2242 in an isolated computing environment (e.g., isolated container 2240) such as a trusted execution environment (TEE)" par. [0147] or "the isolated computing environment comprises a trusted execution environment" Claims 3, 13, 23), [See Remarks after Claim 1 Par. 3 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination]; (DURANSKE: discloses as described previously in this paragraph) 
    
        
            
                                
            
        
    

Claim 6, EXAMINER's Analysis: Claim 6 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 6 is a dependent claim that directly depends upon parent claim 5, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 5 and 1, the combined disclosures and teachings of DURANSKE and CONROY taken together render obvious the claimed subject matter of claim 6 as follows and as explained below.
Regarding and as per CLAIM 6, the computer-implemented method of claim 5, wherein the first sharing request is obtained by invoking the smart contract. Reference (DURANSKE: discloses "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12 and "[p]attern type component 112 may be configured to identify pattern types of the monetary transaction flow patterns indicated in the alerts[; t]he pattern types may refer to techniques in which entities may act to conceal the source of illegally gotten money[; t]he pattern types may be determined based on the alert information and/or other information[; b]y way of non-limiting illustration, the pattern types may be determined based on matching the monetary transactions that contribute to the monetary transaction flow patterns to the type of transactions associated with individual pattern types[; i]n some implementations, the alert information may indicate the pattern types, e.g., the pattern types may be indicated in the received AML alerts" col. 3 ln. 54 - col. 3 ln. 67 where "the pattern types may include one or more of a many-to-one type, a receiving velocity type, a low chargeback type, a sales volume mismatch type, and/or other types" col. 4 lns. 1-4 where "many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary[; f]or example, multiple common points of origin may be sending money to a common beneficiary[; t]he multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary[; t]he common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin" col. 4 ln. 5 - col. 4 ln. 18 and "[p]attern type component 112 may be configured to identify pattern types of the monetary transaction flow patterns indicated in the alerts[; t]he pattern types may refer to techniques in which entities may act to conceal the source of illegally gotten money[; t]he pattern types may be determined based on the alert information and/or other information[; b]y way of non-limiting illustration, the pattern types may be determined based on matching the monetary transactions that contribute to the monetary transaction flow patterns to the type of transactions associated with individual pattern types[; i]n some implementations, the alert information may indicate the pattern types, e.g., the pattern types may be indicated in the received AML alerts" col. 3 ln. 54 - col. 3 ln. 67 where "the pattern types may include one or more of a many-to-one type, a receiving velocity type, a low chargeback type, a sales volume mismatch type, and/or other types" col. 4 lns. 1-4 where "many-to-one type monetary transaction flow pattern may refer to money laundering cases where individual transactions and/or series of transactions have one or more common points of origin and a common beneficiary[; f]or example, multiple common points of origin may be sending money to a common beneficiary[; t]he multiple common points of origin may be acting in concert to conceal the illegal nature of money being sent to the common beneficiary[; t]he common point of origin may refer to one or more of region of origin, an originating financial account, an originating institution, and/or other point of origin" col. 4 ln. 5 - col. 4 ln. 18); (DURANSKE: doesn't expressly and explicitly recite by invoking the smart contract. --- however CONROY: clearly discloses, teaches, and/or suggests the feature -- "[n]odes 310-312 may host the one or more smart contracts[; e]xecution of the smart contracts may create an immutable record of the transaction[; f]or example, nodes 310-312 may execute the one or more smart contracts in an isolated computing environment, such as an isolated execution environment (e.g., a trusted execution environment (TEE)), and record the transaction as an encrypted entry in the record (e.g., as part of a block of the blockchain)" par. [0066] or "node(s) 2232 executing smart contract(s) 2242 in an isolated computing environment (e.g., isolated container 2240) such as a trusted execution environment (TEE)" par. [0147] or "the isolated computing environment comprises a trusted execution environment" Claims 3, 13, 23, [See Remarks Below] and as already described in previous citation to this secondary disclosure within this same paragraph), [See Remarks after Claim 1 Par. 2 herein for previously explained rationale or reasoned explanation supporting the finding of obviousness regarding the above-identified combination] 
With respect to above-noted claimed element "invoking the smart contract" which is disclosed by CONROY: the teachings and/or suggestions within the disclosure of DURANSKE thus far relied upon omits to include within its writings an explicit and express recital of invoking the smart contract as required by the claim being considered. Notwithstanding the foregoing, herein relied upon are portions of the disclosure of CONROY which sufficiently teaches the feature apposite to the claimed invention as commented about above with quotation(s) of exemplary disclosures within CONROY that teach and/or suggest the claimed feature. At the time of effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the relied upon teachings of DURANSKE by adding or substituting the feature invoking the smart contract as taught and/or suggested by CONROY, with a reasonable expectation of success of arriving at the claimed invention. The addition or substitution of this known feature by one of ordinary skill in the art at the time of the effective filing date would have yielded predictable results that were easily reckonable to that one person of ordinary skill in the art at that time. At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the teachings of DURANSKE with these previously described teachings of "invoking the smart contract" sufficiently taught, suggested, and/or disclosed in CONROY because that skilled one artisan having ordinary skill in the art at the time of the effective filing date of the invention would have had a motivation of developing "a computer network-based platform having data security features for processing transactions". (CONROY: par. [0001]). 
    
        
            
                                
            
        
    

Claim 7, EXAMINER's Analysis: Claim 7 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 7 is a dependent claim that directly depends upon parent claim 1, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 1, DURANSKE discloses the claimed subject matter of claim 7 as follows and as explained below.
Regarding and as per CLAIM 7, the computer-implemented method of claim 1, wherein the same user identifier comprises an account registered by a user at the first institution or assigned to the user by the first institution in response to the user initiating an operation at the first institution. Reference (DURANSKE: discloses "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1 and "[t]he common point of origin may refer to [] an originating financial account" col. 4 ln. 5 - col. 4 ln. 18) 
    
        
            
                                
            
        
    

Claim 8, EXAMINER's Analysis: Claim 8 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 8 is an independent claim. DURANSKE and CONROY and KRAMER disclose and render obvious as previously combined the claimed subject matter of claim 8 as follows and as explained below.
Regarding and as per CLAIM 8, a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: Reference (DURANSKE: discloses "[e]lectronic storage 128 may comprise non-transitory storage media that electronically stores information[; t]he electronic storage media of electronic storage 128 may include one or both of system storage that is provided integrally (i.e., substantially non-removable) with server(s) 102 and/or removable storage that is removably connectable to server(s) 102 via, for example, a port (e.g., a USB port, a firewire port, etc.) or a drive (e.g., a disk drive, etc.)[; e]lectronic storage 128 may include one or more of optically readable storage media (e.g., optical disks, etc.), magnetically readable storage media (e.g., magnetic tape, magnetic hard drive, floppy drive, etc.), electrical charge-based storage media (e.g., EEPROM, RAM, etc.), solid-state storage media (e.g., flash drive, etc.), and/or other electronically readable storage media[; e]lectronic storage 128 may include one or more virtual storage resources (e.g., cloud storage, a virtual private network, and/or other virtual storage resources)[; e]lectronic storage 128 may store software algorithms, information determined by processor(s) 130, information received from server(s) 102, information received from client computing platform(s) 104, and/or other information that enables server(s) 102 to function as described herein" col. 19 ln. 24 - col. 19 ln. 45) 
• 8 ¶ 2 • determining, by an off-chain computer, a starting moment to start a smart contract in the off-chain computer, wherein the smart contract is executable to initiate a combination of first anti-money laundering (AML) risk information provided by a first institution and second AML risk information provided by a second institution; See Prior Comment(s) at Claim 1 Par. 2; 
• 8 ¶ 3 • in response to determining that a current moment reaches the starting moment, obtaining, from an external server at a trusted execution environment (TEE) deployed on the off-chain computer, a trigger instruction; See Prior Comment(s) at Claim 1 Par. 3; 
• 8 ¶ 4 • in response to obtaining the trigger instruction: See Prior Comment(s) at Claim 1 Par. 4; 
• 8 ¶ 5 • receiving, at the TEE, the first AML risk information from the first institution and receiving, at the TEE, the second AML risk information from the second institution, wherein the first institution and the second institution are on-chain institutions; and See Prior Comment(s) at Claim 1 Par. 5; 
• 8 ¶ 6 • performing, at the TEE, the combination of the first AML risk information and the second AML risk information to obtain third AML risk information, wherein the first AML risk information and the second AML risk information correspond to a same user identifier; and See Prior Comment(s) at Claim 1 Par. 6; 
• 8 ¶ 7 • sending, from the TEE to the first institution, the third AML risk information. See Prior Comment(s) at Claim 1 Par. 7; 
    
        
            
                                
            
        
    

Claim 9, EXAMINER's Analysis: Claim 9 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 9 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, DURANSKE and CONROY disclose and render obvious as previously combined the claimed subject matter of claim 9 as follows and as explained below.
Regarding and as per CLAIM 9, the non-transitory, computer-readable medium of claim 8, wherein the trigger instruction is obtained based on a timed triggering rule comprising the starting moment to combine the first AML risk information and the second AML risk information. See Prior Comment(s) at Claim 2 Par. 1; 
    
        
            
                                
            
        
    

Claim 10, EXAMINER's Analysis: Claim 10 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 10 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, DURANSKE discloses the claimed subject matter of claim 10 as follows and as explained below.
Regarding and as per CLAIM 10, the non-transitory, computer-readable medium of claim 8, wherein combining the first AML risk information and the second AML risk information comprises: See Prior Comment(s) at Claim 3 Par. 1; 
• 10 ¶ 2 • obtaining a first user identifier corresponding to the first AML risk information; See Prior Comment(s) at Claim 3 Par. 2; 
• 10 ¶ 3 • obtaining a second user identifier corresponding to the second AML risk information; See Prior Comment(s) at Claim 3 Par. 3; 
• 10 ¶ 4 • in response to determining that the first user identifier and the second user identifier are same, combining the first AML risk information and the second AML risk information; and See Prior Comment(s) at Claim 3 Par. 4; 
• 10 ¶ 5 • storing the third AML risk information. See Prior Comment(s) at Claim 3 Par. 5; 
    
        
            
                                
            
        
    

Claim 11, EXAMINER's Analysis: Claim 11 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 11 is a dependent claim that directly depends upon parent claim 10, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 10 and 8, DURANSKE discloses the claimed subject matter of claim 11 as follows and as explained below.
Regarding and as per CLAIM 11, the non-transitory, computer-readable medium of claim 10, wherein the first AML risk information comprises a first risk label, and the second AML risk information comprises a second risk label, and wherein combining the first AML risk information and the second AML risk information comprises: Reference (DURANSKE: discloses "[e]lectronic storage 128 may comprise non-transitory storage media that electronically stores information[; t]he electronic storage media of electronic storage 128 may include one or both of system storage that is provided integrally (i.e., substantially non-removable) with server(s) 102 and/or removable storage that is removably connectable to server(s) 102 via, for example, a port (e.g., a USB port, a firewire port, etc.) or a drive (e.g., a disk drive, etc.)[; e]lectronic storage 128 may include one or more of optically readable storage media (e.g., optical disks, etc.), magnetically readable storage media (e.g., magnetic tape, magnetic hard drive, floppy drive, etc.), electrical charge-based storage media (e.g., EEPROM, RAM, etc.), solid-state storage media (e.g., flash drive, etc.), and/or other electronically readable storage media[; e]lectronic storage 128 may include one or more virtual storage resources (e.g., cloud storage, a virtual private network, and/or other virtual storage resources)[; e]lectronic storage 128 may store software algorithms, information determined by processor(s) 130, information received from server(s) 102, information received from client computing platform(s) 104, and/or other information that enables server(s) 102 to function as described herein" col. 19 ln. 24 - col. 19 ln. 45 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1) 
• 11 ¶ 2 • combining the first risk label and the second risk label to obtain a third risk label. See Prior Comment(s) at Claim 4 Par. 2; 
    
        
            
                                
            
        
    

Claim 12, EXAMINER's Analysis: Claim 12 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 12 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, DURANSKE and CONROY disclose and render obvious as previously combined the claimed subject matter of claim 12 as follows and as explained below.
Regarding and as per CLAIM 12, the non-transitory, computer-readable medium of claim 8, wherein the operations comprises: Reference (DURANSKE: discloses "[e]lectronic storage 128 may comprise non-transitory storage media that electronically stores information[; t]he electronic storage media of electronic storage 128 may include one or both of system storage that is provided integrally (i.e., substantially non-removable) with server(s) 102 and/or removable storage that is removably connectable to server(s) 102 via, for example, a port (e.g., a USB port, a firewire port, etc.) or a drive (e.g., a disk drive, etc.)[; e]lectronic storage 128 may include one or more of optically readable storage media (e.g., optical disks, etc.), magnetically readable storage media (e.g., magnetic tape, magnetic hard drive, floppy drive, etc.), electrical charge-based storage media (e.g., EEPROM, RAM, etc.), solid-state storage media (e.g., flash drive, etc.), and/or other electronically readable storage media[; e]lectronic storage 128 may include one or more virtual storage resources (e.g., cloud storage, a virtual private network, and/or other virtual storage resources)[; e]lectronic storage 128 may store software algorithms, information determined by processor(s) 130, information received from server(s) 102, information received from client computing platform(s) 104, and/or other information that enables server(s) 102 to function as described herein" col. 19 ln. 24 - col. 19 ln. 45) 
• 12 ¶ 2 • receiving, from the first institution at the TEE, a first sharing request, wherein the first sharing request comprises a first user identifier of a first user; See Prior Comment(s) at Claim 5 Par. 2; 
• 12 ¶ 3 • receiving, from the second institution at the TEE, a second sharing request, wherein the second sharing request comprises a second user identifier of a second user; See Prior Comment(s) at Claim 5 Par. 3; 
• 12 ¶ 4 • comparing, at the TEE, the first user identifier of the first user with the second user identifier of the second user; and See Prior Comment(s) at Claim 5 Par. 4; 
• 12 ¶ 5 • in response to that the first user identifier matches the second user identifier, sending, to the first institution and the second institution from the TEE, the third AML risk information. See Prior Comment(s) at Claim 5 Par. 5; 
    
        
            
                                
            
        
    

Claim 13, EXAMINER's Analysis: Claim 13 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 13 is a dependent claim that directly depends upon parent claim 12, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 12 and 8, DURANSKE and CONROY disclose and render obvious as previously combined the claimed subject matter of claim 13 as follows and as explained below.
Regarding and as per CLAIM 13, the non-transitory, computer-readable medium of claim 12, wherein the first sharing request is obtained by invoking the smart contract. See Prior Comment(s) at Claim 6 Par. 1; 
    
        
            
                                
            
        
    

Claim 14, EXAMINER's Analysis: Claim 14 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 14 is a dependent claim that directly depends upon parent claim 8, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 8, DURANSKE discloses the claimed subject matter of claim 14 as follows and as explained below.
Regarding and as per CLAIM 14, the non-transitory, computer-readable medium of claim 8, wherein the same user identifier comprises an account registered by a user at the first institution or assigned to the user by the first institution in response to the user initiating an operation at the first institution. See Prior Comment(s) at Claim 7 Par. 1; 
    
        
            
                                
            
        
    

Claim 15, EXAMINER's Analysis: Claim 15 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 15 is an independent claim. DURANSKE and CONROY and KRAMER disclose and render obvious as previously combined the claimed subject matter of claim 15 as follows and as explained below.
Regarding and as per CLAIM 15, a computer-implemented system, comprising: See Prior Comment(s) at Claim 1 Par. 1; 
• 15 ¶ 2 • one or more computers; and Reference (DURANSKE: discloses "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12) 
• 15 ¶ 3 • one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: Reference (DURANSKE: discloses "[e]lectronic storage 128 may comprise non-transitory storage media that electronically stores information[; t]he electronic storage media of electronic storage 128 may include one or both of system storage that is provided integrally (i.e., substantially non-removable) with server(s) 102 and/or removable storage that is removably connectable to server(s) 102 via, for example, a port (e.g., a USB port, a firewire port, etc.) or a drive (e.g., a disk drive, etc.)[; e]lectronic storage 128 may include one or more of optically readable storage media (e.g., optical disks, etc.), magnetically readable storage media (e.g., magnetic tape, magnetic hard drive, floppy drive, etc.), electrical charge-based storage media (e.g., EEPROM, RAM, etc.), solid-state storage media (e.g., flash drive, etc.), and/or other electronically readable storage media[; e]lectronic storage 128 may include one or more virtual storage resources (e.g., cloud storage, a virtual private network, and/or other virtual storage resources)[; e]lectronic storage 128 may store software algorithms, information determined by processor(s) 130, information received from server(s) 102, information received from client computing platform(s) 104, and/or other information that enables server(s) 102 to function as described herein" col. 19 ln. 24 - col. 19 ln. 45 and "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12 and as already cited in this par.) 
• 15 ¶ 4 • determining, by an off-chain computer, a starting moment to start a smart contract in the off-chain computer, wherein the smart contract is executable to initiate a combination of first anti-money laundering (AML) risk information provided by a first institution and second AML risk information provided by a second institution; See Prior Comment(s) at Claim 1 Par. 2; 
• 15 ¶ 5 • in response to determining that a current moment reaches the starting moment, obtaining, from an external server at a trusted execution environment (TEE) deployed on the off-chain computer, a trigger instruction; See Prior Comment(s) at Claim 1 Par. 3; 
• 15 ¶ 6 • in response to obtaining the trigger instruction: See Prior Comment(s) at Claim 1 Par. 4; 
• 15 ¶ 7 • receiving, at the TEE, the first AML risk information from the first institution and receiving, at the TEE, the second AML risk information from the second institution, wherein the first institution and the second institution are on-chain institutions; and See Prior Comment(s) at Claim 1 Par. 5; 
• 15 ¶ 8 • performing, at the TEE, the combination of the first AML risk information and the second AML risk information to obtain third AML risk information, wherein the first AML risk information and the second AML risk information correspond to a same user identifier; and See Prior Comment(s) at Claim 1 Par. 6; 
• 15 ¶ 9 • sending, from the TEE to the first institution, the third AML risk information. See Prior Comment(s) at Claim 1 Par. 7; 
    
        
            
                                
            
        
    

Claim 16, EXAMINER's Analysis: Claim 16 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 16 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, DURANSKE and CONROY disclose and render obvious as previously combined the claimed subject matter of claim 16 as follows and as explained below.
Regarding and as per CLAIM 16, the computer-implemented system of claim 15, wherein the trigger instruction is obtained based on a timed triggering rule comprising the starting moment to combine the first AML risk information and the second AML risk information. See Prior Comment(s) at Claim 2 Par. 1; 
    
        
            
                                
            
        
    

Claim 17, EXAMINER's Analysis: Claim 17 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 17 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claim 15, DURANSKE discloses the claimed subject matter of claim 17 as follows and as explained below.
Regarding and as per CLAIM 17, the computer-implemented system of claim 15, wherein combining the first AML risk information and the second AML risk information comprises: See Prior Comment(s) at Claim 3 Par. 1; 
• 17 ¶ 2 • obtaining a first user identifier corresponding to the first AML risk information; See Prior Comment(s) at Claim 3 Par. 2; 
• 17 ¶ 3 • obtaining a second user identifier corresponding to the second AML risk information; See Prior Comment(s) at Claim 3 Par. 3; 
• 17 ¶ 4 • in response to determining that the first user identifier and the second user identifier are same, combining the first AML risk information and the second AML risk information; and See Prior Comment(s) at Claim 3 Par. 4; 
• 17 ¶ 5 • storing the third AML risk information. See Prior Comment(s) at Claim 3 Par. 5; 
    
        
            
                                
            
        
    

Claim 18, EXAMINER's Analysis: Claim 18 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 18 is a dependent claim that directly depends upon parent claim 17, which is also a dependent claim, and thus the instant claim indirectly depends upon claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 17 and 15, DURANSKE discloses the claimed subject matter of claim 18 as follows and as explained below.
Regarding and as per CLAIM 18, the computer-implemented system of claim 17, wherein the first AML risk information comprises a first risk label, and the second AML risk information comprises a second risk label, and wherein combining the first AML risk information and the second AML risk information comprises: Reference (DURANSKE: discloses "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12 and "[e]lectronic storage 128 may comprise non-transitory storage media that electronically stores information[; t]he electronic storage media of electronic storage 128 may include one or both of system storage that is provided integrally (i.e., substantially non-removable) with server(s) 102 and/or removable storage that is removably connectable to server(s) 102 via, for example, a port (e.g., a USB port, a firewire port, etc.) or a drive (e.g., a disk drive, etc.)[; e]lectronic storage 128 may include one or more of optically readable storage media (e.g., optical disks, etc.), magnetically readable storage media (e.g., magnetic tape, magnetic hard drive, floppy drive, etc.), electrical charge-based storage media (e.g., EEPROM, RAM, etc.), solid-state storage media (e.g., flash drive, etc.), and/or other electronically readable storage media[; e]lectronic storage 128 may include one or more virtual storage resources (e.g., cloud storage, a virtual private network, and/or other virtual storage resources)[; e]lectronic storage 128 may store software algorithms, information determined by processor(s) 130, information received from server(s) 102, information received from client computing platform(s) 104, and/or other information that enables server(s) 102 to function as described herein" col. 19 ln. 24 - col. 19 ln. 45 and "identify, by a pattern type component, pattern types of the monetary transaction flow patterns, including identifying a first pattern type of the first monetary transaction flow pattern; obtain, by a source list component, source lists indicating sources of extra-transactional information, an individual source list being specific to an individual pattern type, the extra-transactional information including information about the entities involved in the monetary transactions, wherein an individual source list further indicates significance of the individual sources included in the individual source list with regard to validating or disproving suspicions of the monetary transaction flow patterns indicated in the alerts, such that a first source list is obtained responsive to identifying the first pattern type, the first source list being specific to the first pattern type; access, by a source accessing component, the sources and obtaining the extra-transactional information in the sources that is related to the entities involved in the monetary transactions, such that responsive to obtaining the first source list, sources of the first source list are accessed to obtain extra-transactional information about the first entity; and evaluate, by an evaluation component, the extra-transactional information included in the sources in accordance with the indicated significance of the sources to validate or disprove the suspicions of the monetary transaction flow patterns indicated in the alerts, the indicated significance of the sources conveying weights applied to the sources in determining whether to validate or disprove the suspicions, such that evaluating the extra-transactional information included in the sources of the first source list comprises: (i) evaluating first extra-transactional information about the first entity included in a first source of the first source list by assigning a first risk score, the first source having a first level of significance, such that a first weight is applied to the first risk score in accordance with the first level of significance; (ii) evaluating second extra-transactional information about the first entity included in a second source of the first source list by assigning a second risk score, the second source having a second level of significance, such that a second weight is applied to the second risk score in accordance with the second level of significance; (iii) aggregating the first risk score weighted by the first weight with the second risk score weighted by the second weight, into an aggregated risk score; and (iv) determining whether to validate or disprove the suspicions of the first monetary transaction flow pattern based on the aggregated risk score exceeding a risk threshold" Claim 1) 
• 18 ¶ 2 • combining the first risk label and the second risk label to obtain a third risk label. See Prior Comment(s) at Claim 4 Par. 2; 
    
        
            
                                
            
        
    

Claim 19, EXAMINER's Analysis: Claim 19 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 19 is a dependent claim that directly depends upon parent claim 15, which is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art DURANSKE and CONROY disclose and render obvious as previously combined the claimed subject matter of claim 19 as follows and as explained below.
Regarding and as per CLAIM 19, the computer-implemented system of claim 15, wherein the one or more operations comprise: Reference (DURANSKE: discloses "[a] method to facilitate automated validation of anti-money laundering alerts, the method being implemented in a computer system including one or more hardware processors" Claim 12 and "[e]lectronic storage 128 may comprise non-transitory storage media that electronically stores information[; t]he electronic storage media of electronic storage 128 may include one or both of system storage that is provided integrally (i.e., substantially non-removable) with server(s) 102 and/or removable storage that is removably connectable to server(s) 102 via, for example, a port (e.g., a USB port, a firewire port, etc.) or a drive (e.g., a disk drive, etc.)[; e]lectronic storage 128 may include one or more of optically readable storage media (e.g., optical disks, etc.), magnetically readable storage media (e.g., magnetic tape, magnetic hard drive, floppy drive, etc.), electrical charge-based storage media (e.g., EEPROM, RAM, etc.), solid-state storage media (e.g., flash drive, etc.), and/or other electronically readable storage media[; e]lectronic storage 128 may include one or more virtual storage resources (e.g., cloud storage, a virtual private network, and/or other virtual storage resources)[; e]lectronic storage 128 may store software algorithms, information determined by processor(s) 130, information received from server(s) 102, information received from client computing platform(s) 104, and/or other information that enables server(s) 102 to function as described herein" col. 19 ln. 24 - col. 19 ln. 45) 
• 19 ¶ 2 • receiving, from the first institution at the TEE, a first sharing request, wherein the first sharing request comprises a first user identifier of a first user; See Prior Comment(s) at Claim 5 Par. 2; 
• 19 ¶ 3 • receiving, from the second institution at the TEE, a second sharing request, wherein the second sharing request comprises a second user identifier of a second user; See Prior Comment(s) at Claim 5 Par. 3; 
• 19 ¶ 4 • comparing, at the TEE, the first user identifier of the first user with the second user identifier of the second user; and See Prior Comment(s) at Claim 5 Par. 4; 
• 19 ¶ 5 • in response to that the first user identifier matches the second user identifier, sending, to the first institution and the second institution from the TEE, the third AML risk information. See Prior Comment(s) at Claim 5 Par. 5; 
    
        
            
                                
            
        
    

Claim 20, EXAMINER's Analysis: Claim 20 is rejected as being unpatentable over DURANSKE and CONROY and KRAMER. Claim 20 is a dependent claim that directly depends upon parent claim 18, which is also a dependent claim, and thus the instant claim indirectly depends upon claims 17 and 15, of which the latter is an independent claim. Further to and in conjunction with the disclosures and teachings of the prior art recited in the parent as applied to the limitations of claims 18 and 17 and 15, DURANSKE and CONROY disclose and render obvious as previously combined the claimed subject matter of claim 20 as follows and as explained below.
Regarding and as per CLAIM 20, the computer-implemented system of claim 19, wherein the first sharing request is obtained by invoking the smart contract. See Prior Comment(s) at Claim 6 Par. 1; 
    
        
            
                                
            
        
    

Response to Arguments
Regarding obviousness rejections under 35 U.S.C. § 103, the Applicant's arguments submitted March 14, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed September 28, 2021 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive and/or are moot in view of the new grounds of rejection which were necessitated by Applicant's Amendment. Further to the September 28, 2021 Non-Final Correspondence, the new grounds of rejection are fully set forth above under the 35 U.S.C. § 103 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"Applicant respectfully traverses these rejections []. 
"Claim 1 has been amended to recite [claim limitations] (with emphasis added [to amended claim language.] 
"Applicant respectfully asserts that neither Duranske, Conroy, nor the combination of the two has been shown to describe or to suggest at least these features of amended claim 1. [] Duranske is silent with respect to, and has not been shown to teach or to suggest: [amended claim language] as recited in amended claim 1. Duranske's deficiency has not been shown to be cured by Conroy. 
"[] Independent claims 8 and 15 have been amended to recite features similar to claim 1. [] " 

Respectively nonetheless, the above-quoted arguments submitted March 14, 2022 at REMARKS pp. 10-11 regarding rejections under 35 U.S.C. § 103 have been fully considered, but are not persuasive. Additionally, the Office respectfully submits that above-quoted arguments are moot in view of the new grounds of rejection which were necessitated by Applicant's amendment submitted March 14, 2022. Materially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. Contrary to Applicants assertions, all elements within the Applicant's claims were duly considered given their proper weight and attributed with their proper interpretation and applied within the proper tests of the proper factual and legal analyses. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant may please refer to and see the current rejection based upon the currently pending claims under the 35 U.S.C. § 103 heading above. 
    
        
            
                                
            
        
    



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20170206603 A1 by Al-Masoud; Mezyad M. discloses SYSTEMS AND METHODS FOR MANAGING A TALENT BASED EXCHANGE.
USPGPub No. US 20160260169 A1 by Arnold; Matthew Timothy et al. discloses SYSTEMS AND METHODS FOR UPDATING A DISTRIBUTED LEDGER BASED ON PARTIAL VALIDATIONS OF TRANSACTIONS.
USPGPub No. US 20060089894 A1 by Balk; Michael A. et al. discloses FINANCIAL INSTITUTION PORTAL SYSTEM AND METHOD.
USPGPub No. US 20190340684 A1 by Belanger; Jean et al. discloses MONITORING AND CONTROLLING CONTINUOUS STOCHASTIC PROCESSES BASED ON EVENTS IN TIME SERIES DATA.

USPGPub No. US 20200372600 A1 by Bloy; Adrian et al. discloses Integration of Workflow with Digital ID.
USPGPub No. US 20170372483 A1 by Chronis; George et al. discloses Systems and Methods for Use in Detecting Falls Utilizing Thermal Sensing.
USPGPub No. US 20160155126 A1 by D'Uva; Jack Nicholes discloses Method for Implementing and Integrating Biometric Markers, Identification, Real-Time Transaction Monitoring with Fraud Detection and Anti-Money Laundering Predictive Modeling Systems.
USPGPub No. US 20210126794 A1 by FORRESTER; Chris et al. discloses METHODS, APPARATUS AND SYSTEM FOR IDENTIFICATION VERIFICATION.
USPGPub No. US 20180096428 A1 by Gorenstein; Alan discloses METHODS, SYSTEMS, AND NETWORKS, FOR PROACTIVE CURRENCY EXCHANGE.
USPAT No. US 7979347 B1 to Greener; Sharon et al. discloses Automated online sales risk management.
USPGPub No. US 20210243027 A1 by GUPTA; Vishal discloses DECENTRALIZED DOCUMENT AND ENTITY VERIFICATION ENGINE.
USPAT No. US 7930228 B1 to Hawkins; Charles S. et al. discloses Promoting compliance by financial institutions with due diligence requirements.
USPGPub No. US 20210264018 A1 by HELLES; Morten et al. discloses SECURELY MANAGING AUTHENTICATED USER-DATA ITEMS.
USPGPub No. US 20210019763 A1 by HELLES; Morten et al. discloses A METHOD FOR MANAGING A VERIFIED DIGITAL IDENTITY.
USPGPub No. US 20080249929 A1 by Hill; Dennis J. et al. discloses PAYMENT CARD BASED REMITTANCE SYSTEM WITH DELIVERY OF ANTI-MONEY LAUNDERING INFORMATION TO ORIGINATING FINANCIAL INSTITUTION.
USPGPub No. US 20080249930 A1 by Hill; Dennis J. et al. discloses INTERNATIONAL REMITTANCE SYSTEM BASED ON PAYMENT CARD ACCOUNTS WITH ACCESS BY MOBILE TELEPHONE.
USPGPub No. US 20200160344 A1 by Jevans; David et al. discloses Blockchain Transaction Analysis and Anti-Money Laundering Compliance Systems and Methods.
USPGPub No. US 20210224922 A1 by JUBAN; Romain Florian et al. discloses SYSTEMS AND METHODS FOR ANTI-MONEY LAUNDERING ANALYSIS.

USPGPub No. US 20180373984 A1 by KATZ; RANDALL M. et al. discloses ARCHITECTURES, SYSTEMS AND METHODS HAVING SEGREGATED SECURE FUNCTIONS AND PUBLIC FUNCTIONS.
USPGPub No. US 20210073804 A1 by Kikinis; Dan discloses SYSTEM AND METHOD OF NON-CRYPTOGRAPHIC IMMUTABLE DISTRIBUTED LEDGER TECHNOLOGY FOR SENDING AND RECEIVING MULTIPLE ASSETS INCLUDING FIAT CURRENCIES.
USPGPub No. US 20200366671 A1 by Larson; Steven Allen et al. discloses IDENTITY VERIFICATION AND MANAGEMENT SYSTEM.
USPGPub No. US 20140067636 A1 by Lawrence; David discloses Automated Account Risk Management.
USPGPub No. US 20200265356 A1 by Lee; Joonho et al. discloses ARTIFICIAL INTELLIGENCE ACCOUNTABILITY PLATFORM AND EXTENSIONS.
USPGPub No. US 20200155559 A1 by Levine; Ross L. et al. discloses METHODS OF TREATMENT OF MYELOPROLIFERATIVE NEOPLASM.
USPGPub No. US 20200026871 A1 by MIKHAILOV; Iouri et al. discloses SYSTEM, METHODS, AND DEVICES FOR DATA STORAGE AND PROCESSING WITH IDENTITY MANAGEMENT.
USPGPub No. US 20190139144 A1 by MISHRA; BHUBANESWAR et al. discloses SYSTEM, METHOD AND COMPUTER-ACCESSIBLE MEDIUM FOR EFFICIENT SIMULATION OF FINANCIAL STRESS TESTING SCENARIOS WITH SUPPES-BAYES CAUSAL NETWORKS.
USPGPub No. US 20200387891 A1 by PASCHINI; Miles et al. discloses TOKENIZED ASSET BACKED BY GOVERNMENT BONDS AND IDENTITY AND RISK SCORING OF ASSOCIATED TOKEN TRANSACTIONS.
USPGPub No. US 20200042989 A1 by Ramadoss; Ramesh et al. discloses ASSET-BACKED TOKENS.
USPGPub No. US 20210288966 A1 by Rose; Evan Chase discloses Graphical User Interface and Operator Console Management System for Distributed Terminal Network.
USPGPub No. US 20210288951 A1 by Rose; Evan Chase discloses Distributed Terminals Network Management, Systems, Interfaces and Workflows.
USPGPub No. US 20210287173 A1 by Rose; Evan Chase discloses Distributed Terminals Network Management, Systems, Interfaces and Workflows.

USPGPub No. US 20210174347 A1 by Rose; Evan Chase discloses User Routing Application and Recommendation Engine for Distributed Terminal Network.
USPGPub No. US 20210174321 A1 by Rose; Evan Chase discloses Graphical User Interface and Operator Console Management System for Distributed Terminal Network.
USPGPub No. US 20210173674 A1 by Rose; Evan Chase discloses Distributed Terminals Network Management, Systems, Interfaces and Workflows.
USPGPub No. US 20140046832 A1 by Rosen; Matthew Adam et al. discloses METHODS TO ACCESS, SHARE AND ANALYZE INFORMATION RELATED TO FRAUD, MONEY LAUNDERING, TERRORIST FINANCING AND OTHER SPECIFIED UNLAWFUL ACTIVITIES.
USPGPub No. US 20200145219 A1 by SEBASTIAN; Dalys et al. discloses DECENTRALIZED BIOMETRIC IDENTITY AUTHENTICATION.
USPGPub No. US 20200184084 A1 by Shockley; Brett et al. discloses SOURCING INFORMATION FOR A ZERO-KNOWLEDGE DATA MANAGEMENT NETWORK.
USPGPub No. US 20160035023 A1 by SNELL; Nathan et al. discloses FINANCIAL-SERVICE STRUCTURED CONTENT MANAGER.
USPGPub No. US 20150039491 A1 by Snell; Nathan et al. discloses FINANCIAL-SERVICE STRUCTURED CONTENT MANAGER.
USPGPub No. US 20140058914 A1 by Song; Yuh-shen et al. discloses TRANSACTIONAL MONITORING SYSTEM.
USPGPub No. US 20200311736 A1 by SONG; Yuh-shen et al. discloses ILLICIT PROCEEDS TRACKING SYSTEM.
USPGPub No. US 20200258181 A1 by SONG; Yuh-shen et al. discloses INTELLIGENT REPORT WRITER.
USPGPub No. US 20210182859 A1 by Srinivasa Rao; Prasanna et al. discloses System And Method For Modifying An Existing Anti-Money Laundering Rule By Reducing False Alerts.
USPGPub No. US 20190050861 A1 by Venkatesh; Karthik et al. discloses System, Method, and Computer Program Product for Detecting Potential Money Laundering Activities.
USPGPub No. US 20080249937 A1 by Walls; Robert K. et al. discloses PAYMENT CARD BASED REMITTANCE SYSTEM WITH DELIVERY OF ANTI-MONEY LAUNDERING INFORMATION TO RECEIVING FINANCIAL INSTITUTION.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        03/27/2022